DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.
In regards to claim 11, the amended claim language differentiates the invention over the prior art of Lin (CN201011142) by defining the orientation of the toilet in relation to the movable display however this does not appear to be an inventive feature. If the plumbing connection of a bathroom were different than that of the prior art then the orientation of the toilet would be different as well. Similarly, a user may wish to install the toilet with a different orientation to provide a better view of the movable display. In either case the relocation/reorientation of the toilet body is within the skill of an ordinary artisan as it requires only a mere rearrangement of parts.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatically deploying a moveable display from a first to a second position and then automatically activating a bathroom fixture upon completion of said movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case Applicant has claimed a method comprising “controlling motion of the movable display”. This language does not require any form of automated movement and does not require the movement to be the result of a user command or a control system. A user manually pulling out or otherwise moving a display would be “controlling motion of the movable display”. 
Applicant further claims “controlling an operation of at least one of the shower unit or the toilet unit according to a position of the movable display” which also does not require an automated connection between the position of the display and the activation of the fixture. A method of a user manually activating the fixture after extending the display would satisfy the claim language. In this case Lin discloses activating a shower or using a toilet after the movable display has been fully deployed (Para. 0030).
Claim 23 then requires “controlling, in response to that a user instruction is directed to using the shower unit, the shower unit to supply water when the movable display is perpendicular…”. This language does not require that the movable display be moved to this position based upon a user instruction. Instead this language only requires that the shower unit supply water as a result of a user instruction being provided while the movable display is in the ‘deployed’ position. 
Claim 24 requires “controlling, in response to that a user instruction is directed to using the toilet unit, a cover of the toilet unit to open when the movable display is perpendicular…”. Again, this language does not require an automated sequence but instead merely requires that when the movable display is in a ‘deployed’ position a user instruction will cause the toilet cover to open.
The same responses to claims 23 and 24 apply to claim 25 as well.

In response to applicant's argument that Rexach (US 2019/0089550) does not explicitly teach activating a shower upon extension of a wall, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Lin teaches the concept of extending a partition to divide a space prior to taking a shower or using a toilet but does not teach that the toilet or shower is automatically activated upon the deployment of the partition. 
Rexach teaches a bathroom automation system which is explicitly capable of carrying out multiple functions based upon a single command from a user (Para. 0089) including activating a shower (Para. 0089) and/or locks on doors (Para. 0089). As such Rexach establishes activating bathroom fixtures as part of a sequence or in response to the activation of other devices and teaches activating functions of a partition (door locks) as well. Rexach also teaches that devices can be configured to automatically activated based upon detection of a partition being moved/opened (Para. 0302 - activating a light based upon a storage space being opened) and teaches monitoring the status of shower doors (Para. 0102). As such Rexach teaches it is known to have a control system activate a bathroom fixture based upon activation of another fixture/device or based upon the status of another fixture/device.

	Applicant’s claim language for claims 23-25 does not require the inclusion of some form of controller, does not require that the movable display be moved by such a controller, does not require that a ‘user instruction’ initiates or controls movement of the movable display and does not require that the movable panel arriving at a ‘deployed position’ automatically triggers activation of one of the bathroom fixtures. The claims do not require all actions to be a result of the ‘user instruction’ and do not require a specific sequence as to when the ‘user instruction’ is provided and then what must occur after this instruction is provided. 
	As currently written a user manually moving the movable display to an extended/deployed position and then instructing one of the fixtures to activate would satisfy the claim language. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN201011142 (Lin) in view of US 9,959,082 (Dominique), US 2017/0321469 (Jones) and US 2019/0089550 (Rexach).
	Regarding claims 11-12, Lin discloses a control method of a sanitary system comprising:
	providing an ‘external wall’, a fixed wall, a movable display (2) (Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12);

    PNG
    media_image1.png
    434
    632
    media_image1.png
    Greyscale

	controlling motion of the movable display relative to the fixed wall and ‘external wall’ (a user moves the wall and thereby controls its motion) such that:
		the movable display leaves from a first position where the movable display is parallel to the fixed wall and ‘external wall’,

    PNG
    media_image2.png
    434
    632
    media_image2.png
    Greyscale

		to a second position where the movable display is perpendicular to the fixed display and the ‘external wall’;

    PNG
    media_image3.png
    434
    632
    media_image3.png
    Greyscale

	activating/triggering the display upon the movable display being moved to the deployed/perpendicular position (Para. 0030);
	wherein the fixed wall and ‘external’ wall are parallel with one another;
	the shower is disposed between the fixed wall and the ‘external wall’; and
	the toilet unit is disposed between the fixed wall and the ‘external wall’.
	The movement of the movable display results in the toilet unit and shower unit having distinct, separate areas thereby preparing the shower unit and/or the toilet unit for safe and private use (Para. 0004, 0030). A controller (213/214) is provided for receiving a user instruction to activate the movable display panel.
	Lin, however, does not disclose that the movable display is in front of the toilet when in the ‘deployed position’. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the toilet such that it faces towards the movable panel when it is in the ‘deployed position’ in order to give a user a better view of the display or to better align the toilet with existing plumbing connections in the bathroom area. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(A).
	Lin further does not disclose the inclusion of a fixed display and does not disclose that the movement of the movable display is controlled according to a user instruction. Lin also does not disclose that the movable display is coplanar with the fixed display when in a stored position or that the operation of at least one of the shower unit or toilet unit is triggered by the deployment/extension of the movable display.
	Dominique teaches a method of forming a shower or bath enclosure (300) comprising providing a plurality of displays (310A-G) which form fixed structures such as the walls and movable structures such as an access door (C10 L8-25).
	It would have been obvious to one of ordinary skill in the art to have made the fixed wall of the bathroom into a fixed display, as taught by Dominique, to provide greater adaptability/customization of the bathroom area.
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving user instruction and moving the partition according to a user instruction (Para. 0067). The partition being coplanar with a surrounding wall when in a collapsed/stored state (184).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	It would have been obvious to one of ordinary skill in the art to configure the collapsible wall to be coplanar with the surrounding wall when stored/collapsed, as taught by Jones, to maximize the usable area of the room when the wall is not deployed.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089) including taking actions based upon the position/status of a door (Para. 0273, 0302 - activating a fixture based upon a storage area being opened).
	It would have been obvious to one of ordinary skill in the art control the operation of a sanitary fixture such as a shower or toilet upon the activation, position or status of another fixture, such as the movable display, through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a singular command.
	
	Regarding claim 13, Lin in view of Dominique, Jones and Rexach teaches the method of deploying/extending a movable display and then activating other sanitary fixtures as a result of single user instruction with the fixtures being activated and their sequence dependent upon the user instruction/input as previously discussed. Under the proposed modification, the fixed display is perpendicular to the movable display, since the fixed wall has been modified to be a display as discussed above (Lin — Fig. 4 the deployed movable display is perpendicular to the back wall). Lin further states that the full deployment of the movable display is intended to create a ‘wet area’ (Para. 0030) prior to use of the shower. Furthermore, the teaching of Rexach includes a method of activating a shower to supply water at a set temperature in addition to activating other fixtures in response to a user input (Para. 0089).
	It would have been obvious to one of ordinary skill in the art to have the shower activate upon deployment of the movable display when the user instruction is selecting a shower scenario, as evidenced by Rexach, so that the shower water is automatically dispensed in a more efficient and convenient manner for the user while still avoiding dispensing water prior to the designated shower area being properly sealed off.

	Regarding claim 15, Lin in view of Dominique, Jones and Rexach teaches the method of deploying/extending a movable display and then activating other sanitary fixtures as a result of single user instruction with the fixtures being activated and their sequence dependent upon the user instruction/input as previously discussed. Lin further states that the movable display is perpendicular to the fixed display once deployed (Fig. 4) and that the full deployment of the movable display and activation of the display into an opaque mode creates a private toilet area while still maintaining functionality of the remaining bathroom area (Para. 0006). Furthermore, the teaching of Rexach includes a method of selecting a toilet function through a controller which enacts a series of functions including opening the cover of the toilet (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to have the cover of the toilet open upon deployment of the movable display when the user instruction is selecting a toilet scenario, as evidenced by Rexach, so that use of the toilet is more sanitary by not requiring a user to interact with the cover while also ensuring that a user utilizing the toilet is provided privacy and does not prevent use of the other bathroom fixtures by others.

	Regarding claims 16-17, Lin does not state a method of detecting a user position, determining whether a user position falls within a motion range of the movable display and controlling the motion of the movable display depending upon whether the user is within the motion range of the display.
	Jones teaches a method of moving a partition between a stored and deployed position as previously discussed. Jones further teaches a method of monitoring the area of movement of the partition and if a user is not present in this area moving the partition but if a user is present in this area preventing movement of the partition if a user is detected in this area (Para. 0074).
	It would have been obvious to one of ordinary skill in the art to monitor the area of movement of the movable display for a user and to only permit motion if a user is not present in this area, as taught by Jones, to prevent injury of the user.

	Regarding claim 21, Lin does not state a method of detecting a user position and controlling motion of the movable display based upon the user position.
	Jones teaches a method of moving a partition between a stored and deployed position as previously discussed. Jones further teaches a method of detecting if a user position is within or outside of an area of movement of the partition. If a user is not present in this area the partition is moved but if a user is present in this area then movement of the partition is prevented (Para. 0074).
	It would have been obvious to one of ordinary skill in the art detect a user position and control motion of the movable display according to the user position, as taught by Jones, to prevent injury of the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dominique, Jones and Rexach as applied to claim 13 above, and further in view of US 2017/0215655 (Ophardt).
	Regarding claim 14, as previously discussed Lin states that the movable display is configured to change its appearance as well as have images or video displayed upon it (Para. 0030-0031) but does not specify displaying information related to the shower or water supply.
	Ophardt teaches a method of controlling operation of a shower (70) comprising a display (12) which displays information related to the shower or water supply (Para. 0301-0302).
	It would have been obvious to one of ordinary skill in the art to display information related to the chosen sanitary fixture function (such as information related to the shower when selecting the shower function), as taught by Ophardt, so that a user can readily monitor changes to or the state of the shower during use in a convenient manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dominique, Jones and Rexach as applied to claim 15 above, and further in view of US 2018/0129885 (Potter).
	Regarding claim 20, Lin states that the movable display is configured to change its appearance as well as have images or video displayed upon it (Para. 0030-0031) but does not specify a method displaying an image of an external object obtained as a result of photographing an external object and receiving a guest signal including the object image,
	Potter teaches a method of photographing (810) an external object to obtain an image of the external object and a system receiving a guest signal (805/810/815) comprising the image of the object and displaying the image on a display (820) which can be located remotely throughout a home (Para. 0142-0145; Para. 0049 — different displays).
	It would have been obvious to one of ordinary skill in the art to display an image captured as a result of a guest signal on the display, as taught by Potter, so that a user can be made aware/stay informed of who has arrived at their residence in a convenient manner without having to rush their use of the toilet.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jones and Rexach.
	Regarding claim 23, Lin discloses a control method of a sanitary system comprising:
	providing a movable display (2)(Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display (a user moves the display between a ‘deployed’ and ‘stored’ position and as such controls its movement);
	wherein the display moves relative to ‘a first reference plane’ and a ‘second reference plane’, which is parallel to the first reference plane, such that in a ‘deployed’ position the movable display is perpendicular to the reference planes, the first reference plane being located on one side of the toilet unit and the second reference plane being on the other side of the toilet unit  (annotated figure below, track 15 indicates deployed position/orientation of movable display);

    PNG
    media_image4.png
    456
    633
    media_image4.png
    Greyscale

	wherein a user activates/triggers the display upon the movable display being moved to the ‘deployed’/perpendicular position (Para. 0030);
	wherein the user controls the operation of at least one of the shower unit or the toilet unit according to a position of the movable display (Para. 0004, 0030 - Lin discloses that the movable display is deployed for privacy and/or safety prior to utilizing the shower or toilet).
	Lin, however, does not disclose that the movement of the movable display is controlled according to a ‘user instruction’. Furthermore, Lin does not disclose automatic control/initiation of an operation of the shower unit when the movable display is perpendicular to a reference plane (in the ‘deployed’ position). 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089) such as the position/status of a door (Para. 0273, 0302 - activating a fixture based upon a storage area being opened).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as a shower upon the activation, position or status of another fixture such as the movement/deployment of the movable display through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command.

	Regarding claim 24, Lin discloses a control method of a sanitary system comprising:
	providing a movable display (2) (Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display relative to the fixed wall (Para. 0030 - a user moves the display and as such controls its motion);

	the deployed position of the movable display being perpendicular to a first reference plane and a second reference plane, the first and second reference planes being parallel to each other and on different sides of the toilet unit (annotated figure below, track 15 indicates deployed position/orientation of movable display).

    PNG
    media_image4.png
    456
    633
    media_image4.png
    Greyscale

	controlling an operation of at least one of the shower unit or the toilet unit according to a position of the movable display (Para. 0004, 0030 - Lin discloses that the movable display is deployed for privacy and/or safety prior to utilizing the shower or toilet).
	Lin, however, does not disclose that the movement of the movable display is controlled according to a ‘user instruction’. Furthermore, Lin does not disclose automatic control/initiation of an operation of the toilet unit when the movable display is perpendicular to a reference plane (in the ‘deployed’ position). 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089). One such trigger is the position/status of a door/partition (Para. 0273, 0302 - activating a fixture based upon a storage area being opened) and one such action is the opening of a toilet lid (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as opening the toilet lid upon the activation, position or status of another fixture such as the movement/deployment of the movable display through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command.

	Regarding claim 25, Lin discloses a control method of a sanitary system comprising:
	providing a movable display (2) (Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display relative to the fixed wall (Para. 0030 - a user moves the display and as such controls its motion);

	the deployed position of the movable display being perpendicular to a first reference plane and a second reference plane, the first and second reference planes being parallel to each other and on different sides of the toilet unit (annotated figure below, track 15 indicates deployed position/orientation of movable display).

    PNG
    media_image4.png
    456
    633
    media_image4.png
    Greyscale

	controlling an operation of at least one of the shower unit or the toilet unit according to a position of the movable display (Para. 0004, 0030 - Lin discloses that the movable display is deployed for privacy and/or safety prior to utilizing the shower or toilet).
	Lin, however, does not disclose that the movement of the movable display is controlled according to a ‘user instruction’. Furthermore, Lin does not disclose automatic control/initiation of an operation of the toilet unit when the movable display is perpendicular to a reference plane (in the ‘deployed’ position). 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089). One such trigger is the position/status of a door/partition (Para. 0273, 0302 - activating a fixture based upon a storage area being opened) and one such action is the opening of a toilet lid (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as opening the toilet lid or turning on the shower upon the activation, position or status of another fixture such as the movement/deployment of the movable display through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754